Citation Nr: 1101598	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  04-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to a rating in excess of 20 percent for left 
patellar malalignment with patellofemoral syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from April 1991 to April 
1998.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a January 2003 rating decision in which the RO, inter alia, 
assigned a 100 percent, temporary total evaluation for the left 
knee disability, based on a period of convalescence, from 
November 13, 2002, to December 31, 2002; continued a 20 percent 
rating for the left knee disability from October 15, 2001, to 
November 12, 2002, and from January 1, 2003; denied service 
connection for a right knee disability; and denied service 
connection for a sinus disability.  The Veteran filed a notice of 
disagreement (NOD) in May 2003, and the RO issued a statement of 
the case (SOC) in March 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2004.

In September 2007, the Board denied the claim for service 
connection for right knee disability, to include as secondary to 
service-connected left knee disability, and remanded the 
remaining claims to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  After 
accomplishing the requested action, the AMC continued to deny 
each claim (as reflected in a June 2009 supplemental SOC (SSOC)), 
and returned these matters to the Board for further appellate 
consideration.

In August 2009, the Board remanded the claims to the RO, via the 
AMC, for additional development.  After accomplishing the 
requested action, the AMC continued to deny each claim (as 
reflected in a June 2010 SSOC); however, the AMC issued a rating 
decision on the same day granting a separate, 10 percent rating 
for degenerative changes of the left knee, effective June 28, 
2005 (the date of a Magnetic Resonance Imaging (MRI)).  Hence, 
the Board has recharacterized the appeal as also encompassing the 
matter of a separate, 10 percent rating for degenerative changes 
of the left knee, which is considered part and parcel of the 
claim for higher rating for service-connected left knee 
disability on appeal.  

As final preliminary matter, the Board notes that the Veteran was 
previously represented by the American Legion, as reflected in a 
February 1998 VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  In April 2009, the 
Veteran submitted a VA Form 21-22 appointing Disabled American 
Veterans (DAV) as his service representative; however, the 
American Legion continued to file submissions on behalf of the 
Veteran.  In September 2009, the Veteran clarified that he wished 
to revoke representation by the American Legion and appoint DAV 
as his current service representative.  The Board recognizes the 
change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  While the Veteran was treated for sinusitis during service, 
competent medical evidence establishes that he does not have 
chronic sinusitis; moreover, although the Veteran has been 
diagnosed with allergic rhinitis post service,  there is no 
competent evidence or opinion even suggesting that this 
disability is related to his military service, and the Veteran 
has not cooperated with VA's efforts to obtain medical opinion 
evidence that specifically addresses this point.  

3.  Pertinent to the October 2001 claim for increase, the 
Veteran's left patellar malalignment with patellofemoral syndrome 
has been manifested by no more than slight instability; minimal 
degenerative changes of the left knee, first shown on a May 19, 
2004 X-ray, has resulted in, at worse, range of motion from 
normal (0 degrees) on extension to 120 degrees on flexion.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disability 
are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a rating higher than 20 percent for left 
patellar malalignment with patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2010).

3.  The criteria for a 10 percent, but no higher, rating for 
degenerative changes of the left knee, from May 19, 2004, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5010, 
5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, December 2001 and October 2002 pre-rating letters 
provided notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection.  

The January 2003 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the December 2001 
and October 2002 letters.  Subsequently, the March 2004 SOC set 
forth applicable criteria for higher ratings for the left knee 
disability.  Post-rating letters dated in October 2007, and April 
and August 2009, provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims for 
service connection and for increased ratings, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The post-
rating letters also provided the appellant with information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman, and specifically 
informed the appellant to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 in effect prior to May 30, 2008).  

After issuance of the October 2007, and April and August 2009 
letters, and opportunity for the Veteran to respond, the June 
2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters remaining on appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs); VA outpatient treatment records; his VA 
vocational rehabilitations records; private treatment records 
from various sources; and the reports of VA examinations 
conducted in September 2002, November 2003, and March 2009.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
former representative, and current representative, on his behalf.  

The Board also finds that no further RO action on these matters, 
prior to appellate consideration, is warranted.  In this regard, 
it is noted that, in the August 2009 remand, the Board instructed 
that the Veteran be afforded a new VA Ear, Nose, and Throat (ENT) 
examination to obtain information relating to his claim for 
service connection for sinusitis, specifically addressing current 
diagnosis and medical nexus.  The Board advised the Veteran that, 
under 38 C.F.R. § 3.655, if he failed to report for examination 
without good cause, the claim on appeal may be denied.

The record reflects that, pursuant to the remand, a VA 
examination was initially scheduled in February 2009, but it 
appears that the Veteran did not report (a notation in the record 
indicates "NS", presumably meaning "no show").  The VA 
examination was rescheduled in March 2009, but the Veteran did 
not report for that examination either.  The claims file contains 
a notice letter informing the Veteran of the dates, times and 
locations of the examinations.  These letters were not returned 
as undeliverable and there is no evidence that the Veteran 
contacted the VA Medical Clinic (VAMC) to indicate that he was 
unable to keep the scheduled appointments or to request that they 
be rescheduled.

In light of the above, the Board finds that the RO has complied 
with the remand instructions to the extent possible, and no 
further action in this regard is warranted.  Because the Veteran 
failed to report to VA examinations scheduled in connection with 
his claim for service connection for a sinus disability, as 
indicated in the prior remand, the claim is evaluated on the 
basis of the evidence of record.  See 38 C.F.R. 
§ 3.655(b) (2010).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of these claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
II.  Service Connection for a Sinus Disability

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributed to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is questioned.  When the 
fact of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Considering the evidence in light of the governing legal 
authority, the Board finds that the claim for service connection 
for a sinus disability must be denied.

The Veteran's STRs reflect that the Veteran's sinuses were normal 
during his enlistment examination in January 1991, and he denied 
frequent colds and sinusitis on his Report of Medical History.  

In December 1991, the Veteran complained of body aches and a low 
grade fever and the assessment was questionable viral upper 
respiratory syndrome.  In January 1993, he complained of 
congestion, stuffy head, and runny nose; he was diagnosed with 
sinusitis.  In September 1993, He complained of malaise, a dry, 
hacking cough, and nasal congestion.  

In December 1993, the Veteran underwent a respiratory examination 
and was determined to be qualified for respirator use without 
restrictions.  

In March 1994, the Veteran complained of a sore throat and was 
diagnosed with an upper respiratory infection.  In January 1995, 
he complained of a 5-day history of sinus pain and was diagnosed 
with left maxillary sinusitis.  In February 1996, he complained 
of a head cold, sore throat, and chest congestion; he was 
diagnosed with an upper respiratory infection, early pneumonitis.  
In August 1996, he complained of a 1-month cough and tiredness.  
In April 1997, he complained of sinus congestion and was 
diagnosed with sinusitis. 

The Veteran's December 1997 separation examination reflects that 
his nose and sinuses were normal.  He denied sinusitis, ear, 
nose, and throat trouble, and hay fever on his Report of Medical 
History.

The report of a July 1998 VA examination reflects that the 
Veteran said he had 2 to 3 sinus infections per year.  Sinus x-
rays were unremarkable.  The assessment was "status post sinus 
infection."  

Private medical records from Dr. Contronea reflect that the 
Veteran was diagnosed with acute sinusitis in January 2001, 
allergic rhinitis in October 2001, and acute sinusitis in August 
2002.

The report of a September 2002 VA examination reflects that the 
Veteran had allergic rhinitis and "occasional" sinusitis.  In a 
November 2002 addendum to the report, the examiner opined that 
the Veteran did not have "chronic" sinusitis because of the 
infrequent treatment for this condition.  

Private medical records from Dr. Contronea reflect that the 
Veteran complained of sinus congestion in December 2002 and 
January 2003.  In a March 2003 letter from Dr. Aboumrad, it was 
noted that the Veteran complained of recurrent episodes of 
sinusitis.  On physical examination, his nose revealed deviated 
nasal septum with bilateral inferior turbinate hypertrophy.  A CT 
scan of his sinuses was normal.  Later that month, an examination 
of his head, eyes, ears, nose, and throat was unremarkable other 
than somewhat edematous inferior nasal turbinates.  He was 
diagnosed with chronic rhinosinusitis.  

An October 2007 VA outpatient treatment record reflects the 
Veterans complaints of fever/chills, cough, headaches, and 
dizziness.  On physical examination of his nose, it was noted 
that he did not have a cold or sinus problems.  It was noted on 
his "new problems and assessment" that he had an upper 
respiratory infection, bronchitis, and sinusitis.  

The report of a March 2009 VA examination reflects that the 
Veteran reported having one upper respiratory infection per year, 
but that he had up to 3 a year in the past.  On physical 
examination, his sinuses were normal.  X-rays of the sinuses were 
also normal.  The impression was perennial allergic rhinitis with 
apparent control with daily Claritin.  The examiner opined that 
the Veteran did not have any evidence of chronic sinusitis on 
examination that day, and that it appeared that the Veteran's 
primary problem was an allergy of the nasal and upper respiratory 
mucous membranes.  The examiner also suggested that some of his 
sinus symptoms might be related to gastroesophageal reflux 
disease. 

A May 2009 VA outpatient treatment note reflects that the Veteran 
had pharyngitis and a sinus infection.  

In this case, the Veteran was treated for sinusitis on three 
occasions during service (in January 1993, January 1995, and 
April 1997).  He was also treated for cold symptoms and upper 
respiratory infections on occasion.  The record does not indicate 
that any of these conditions were chronic, and the Veteran denied 
having a history of sinusitis or ENT problems on his December 
1997 Report of Medical History filled out by him shortly before 
he separated from service.

Since service, the Veteran has been treated for acute sinusitis 
on several occasions; however, there is no evidence that this 
condition is chronic in nature.  On the contrary, the September 
2002 VA examiner opined that the Veteran did not have chronic 
sinusitis.  The March 2009 VA examiner also found no evidence of 
chronic sinusitis on examination.  The Board finds these medical 
opinions to be highly probative, as they were based upon review 
of the claims file and a physical examination of the Veteran.

The Board notes that the Veteran has also been diagnosed with 
perennial allergic rhinitis; however, rhinitis was not diagnosed 
in service, and there is no medical evidence or opinion linking 
current rhinitis to the symptoms the Veteran had during service.  
In August 2009, the Board remanded the claim, in part, to afford 
the Veteran a VA medical examination and opinion on this 
question.  As noted above, the Veteran failed to report for the 
examination.  The Board emphasizes that the duty to assist is not 
a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 
192- 93 (1992).  Hence, while the attempted examination may have 
yielded competent evidence and opinion favorable to the Veteran's 
claim, on these facts, the Board has no alternative but to 
consider the claim on the basis of the current record.  38 C.F.R. 
§ 3.655.  

Unfortunately, in this case, the competent, probative establishes 
that the Veteran does not have chronic sinusitis (dating back to 
service, as claimed), and there is no medical suggestion 
whatsoever that his current disability, diagnosed as allergic 
rhinitis, is medically related to service.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion to 
support the claim.  

Moreover, the Veteran cannot support any element of his claim for 
service connection on the basis of his (and his representative's) 
lay assertions, alone.  The Board points out that, as a 
layperson, the Veteran certainly competent to report on the onset 
and continuity of his current symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, 
the medical questions of current diagnosis (of sinusitis) and 
medical etiology (for current rhinitis) on which this claim turns 
are matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) opinion 
on such medical matters.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection must be denied.  In reaching the conclusion to 
deny the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating Claims

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

As indicated in the introduction, above, the RO has already 
assigned staged ratings for the Veteran's left knee in assigning 
a temporary, total evaluation from November 13, 2002 to December 
31, 2002.  Nonetheless, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted before and after that time period.  

Historically, the Veteran's left knee disability, characterized 
as left patellar malalignment with patellofemoral syndrome, has 
been assigned a 20 percent rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257, for recurrent subluxation 
or lateral instability.  

Under Diagnostic Code 5257, other impairment of the knee, such as 
recurrent subluxation or lateral instability, is rated as 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  Id.

As noted above, a separate, 10 percent rating has been assigned 
for degenerative changes of the left knee under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic arthritis.  
Traumatic arthritis is, in turn, rated under Diagnostic Code 
5003, for degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is evaluated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.

Standard range of knee motion is from 0 degrees (on extension) to 
140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion 
is limited to 60 degrees.  A rating of 10 percent requires 
limitation of flexion to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees.  A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 40 
percent requires limitation of extension to 30 degrees, and a 
rating of 50 percent requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent facts in light of the applicable 
criteria, the Board finds that there is no basis at any time 
pertinent to the October 2001 claim for increase, for assignment 
of a rating higher than 20 percent for instability of the left 
knee; however, the Board finds that, resolving reasonable doubt 
in favor of the Veteran, a separate 10 percent rating for 
degenerative changes of the left knee is warranted from May 19, 
2004 (rather than from June 28, 2005).
 
A March 2002 private medical record reflects the Veteran's 
complaints of left knee pain, popping sensation, weakness, and 
giving way.  A note was made to rule out meniscus or ligament 
problems.  Later that month, a MRI of the left knee reflects that 
the Veteran had a small amount of fluid within the joint and 
along the lateral femoral condyle.  There was no meniscal tear 
identified and the anterior cruciate, posterior cruciate, lateral 
and collateral ligaments, quadriceps and patellar tendons were 
intact. 

A May 2002 private medical record from Dr. Axelrod, an orthopedic 
specialist, reflects that the Veteran's complaints of diffuse 
anterior knee pain and occasional swelling.  Oh physical 
examination, the knees had a slightly positive "J" sign with a 
normal "Q" angle.  There was tenderness over the anterior 
tibial tubercle on the right side only.  There was no crepitus, 
swelling, joint line tenderness, or ligamentous instability.  
McMurray's test was negative bilaterally.  The physician's 
impression was that the Veteran had patellofemoral and patellar 
malalignment.  X-rays showed borderline patellar alta, a little 
bit of patellar tilting on the right side, but no acute 
abnormalities.

The report of the September 2002 VA examination reflects the 
Veteran's complaints of knee pain with occasional swelling.  
There was no history of locking or giving way.  Range of motion 
of the left knee was from 0 degrees on extension to 135 degrees 
on flexion.  McMurray's sign was negative; there was no pain on 
palpation of the knee; and stability of the knee was "good."  
The examiner reviewed Dr. Axelrod's report and opined that the 
Veteran had left patellofemoral syndrome.  

In November 2002, private medical records from Dr. Bhatt reflect 
that the Veteran underwent surgical arthroscopy of the left knee 
and excision of a flap tear of the medial meniscus.  He also 
underwent surgical chondroplasty of the medial femoral condyle of 
the patella.  

The report of a private February 2003 MRI of the left knee 
reflects that there was a new area of altered signal at the 
medial margin of the patellar tendon extending into the 
infrapatellar fat pad, consistent with interval instrumentation 
or a now chronic penetrating injury.  The anterior cruciate 
ligament (ACL) was attenuated and there was grade II signal 
change in the posterior horn of the medial meniscus, but no 
definite evidence of internal derangement.  

Post-surgical records from Dr. Bhatt reflect that the Veteran 
complained of bilateral knee pain in March 2003.  The physician 
noted that there was no history of giving out and that range of 
motion of both knees was "satisfactory"; however, extension of 
the left knee was painful.  There was no join effusion and it was 
noted that the MRI showed no evidence of torn menisci.  In April 
2003, the physician noted that Lachman's test was 
"questionable" on the left side, but there was no evidence of 
torn menisci.  

The report of a November 2003 VA examination reflects the 
Veteran's continued complaints of left knee pain with frequent 
flare-ups.  On physical examination, there was no evidence of 
effusion.  There was very minimal crepitus palpation on motion of 
the left knee and very mild instability on stress examination, 
both in the anterior, posterior, and mediolateral plans.  Range 
of motion was from 0 degrees on extension to 130 degrees on 
flexion.  The examiner noted that during flare-ups, the physical 
findings of the examination could be significantly different, but 
that quantification would require examination during a flare-up.  

A June 2004 VA outpatient treatment note reflects the Veteran's 
complaints of progressively worse bilateral knee pain.  Range of 
motion was within full limits, but it was noted that he had tight 
quads with prone knee flexion.  It was also noted that an X-ray 
taken on May 19, 2004, showed minimal medial degenerative changes 
bilaterally.  In September 2004, it was noted that he had good 
range of motion.

The report of a July 2005 VA orthopedic consultation reflects the 
Veteran's continued complaints of left knee pain.  On physical 
examination, range of motion was from 0 degrees on extension to 
120 degrees on flexion.  Varus drawer, posterior draw, Lachman's, 
and McMurray's tests were all negative.  Left knee pain was 
reproduced with straight leg raise at 5 degrees and with lateral 
bending and hyperextension of his lumbosacral spine.  It was 
noted that a June 2005 MRI showed a small ganglion cyst adjacent 
to the ACL, but no abnormal bony pathology.  There were no 
meniscal tears and ligaments were intact.  The physician noted 
that June 2005 X-rays showed some minimal medial compartment 
degenerative changes.  The impression was left lateral knee pain 
reproduced with lumbosacral spine stress and it was noted to rule 
out lumbosacral degenerative disc disease.  

A February 2006 VA physical therapy record reflects that the 
Veteran had full active range of motion of his knees bilaterally 
with +1 Lachman's.  There was tenderness of the left knee with 
maneuvers.  A January 2007 VA orthopedic consultation record 
notes that the Veteran had full range of motion of the left knee 
with no pain on palpation of the medial and lateral aspects of 
the patella.  There was pain on patellar grinding.  His ACL was 
lax but with good endpoint.  

The report of a September 2007 VA X-ray of the left knee 
indicates that no bone or joint abnormalities were identified.

An April 2008 VA outpatient treatment note reflects the Veteran's 
continued complaints of bilateral knee pain; X-rays were ordered.  
In May 2008, the X-rays were reviewed and noted to be within 
normal limits.  

The report of a March 2009 VA examination reflects that the 
Veteran was able to get in and out of a chair and on and off the 
table without difficulty.  It was noted that the Veteran did not 
seem to amplify his symptoms, but did self-limit on some parts of 
the examination.  He was able to walk normally and squat to 70 
degrees with some pain around his left patella.  On physical 
examination, there was no instability or clinical abnormality.  
There was tenderness about his patella, but it was completely 
stable in both planes.  Range of motion was from 0 degrees on 
extension to 135 degrees on flexion.  The diagnosis was 
chondromalacia patella with patellofemoral pain syndrome.  The 
examiner noted that the Veteran did not demonstrate additional 
limitation with repetitive use and there was absolutely no 
instability. 

As an initial matter, the Board notes that the Veteran worked as 
a telecommunications technician in the past.  In various 
statements, the Veteran asserted that he had to quit this job 
because he could no longer climb poles as a result of his left 
knee disability.  A copy of his vocational rehabilitation records 
reflect that he last worked as a telecom installer in December 
2006.  The Veteran indicated that he was fired from that job, but 
he did not specify the reasons why he was fired.  He indicated 
that he looked for work briefly, but then decided to go back to 
school in April 2007.  He completed a certificate program in 
Heating, Air Conditioning, and Refrigeration in June 2008, and 
was hired as a technician.  In August 2008, he reported that he 
was happy with his employment and had no problems performing his 
job duties.  The foregoing evidence indicates that during the 
time period pertinent to this appeal, the Veteran was either 
employed, actively looking for work, or pursuing vocational 
training.  Hence, the Board finds that remand or referral of a 
claim for a total rating due to individual unemployability (TDIU) 
is not necessary under the ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

In this case, the Board finds that a rating higher than 20 
percent is not warranted for left knee instability at any point 
pertinent to the October 2001 claim for increase.  In this 
regard, the medical evidence indicates that there either no 
instability or, at most, slight instability.  The March 2002 MRI 
showed no evidence of meniscus, ligament, or tendon involvement 
and Dr. Axelrod found no instability on physical examination in 
May 2002.  After the Veteran underwent arthroscopic surgery in 
November 2002, Dr. Bhatt noted that Lachman's test was 
"questionable" in April 2003 (indicating possible ACL 
involvement) and the November 2003 VA examination showed "very 
mild" instability.  There was no instability noted during the 
July 2005 orthopedic consultation and the June 2005 MRI showed no 
meniscal tears and that the ligaments were intact.  In February 
2006, Lachman's test was +1 (indicating mild laxity) and in 
January 2007, the ACL was noted to be lax but with a good 
endpoint.  The March 2009 VA examiner found "absolutely no 
instability."  

The medical evidence outlined above clearly demonstrates that the 
Veteran's left knee disability has been manifested by, at most, 
slight instability, which is even less disabling than currently 
contemplated in the 20 percent assigned under DC 5257, for 
moderate recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  For these reasons, the Board finds that a 
rating higher than 20 percent is not warranted at any point 
pertinent to the October 2001 claim for increase.  

As regards the separate, 10 percent rating assigned for 
degenerative changes of the left knee, the Board finds that this 
rating should be assigned from May 19, 2004, rather than June 28, 
2005.  In this regard, the Board notes that an X-ray taken on May 
19, 2004 showed minimal degenerative changes.  Later X-rays 
either showed minimal degenerative changes or were considered 
normal.  Since the May 19, 2004 X-ray is the earliest evidence of 
degenerative changes of the left knee, the Board finds that a 
separate rating should be granted effective from the date of this 
X-ray.

In this case, the degenerative changes of the left knee have been 
evaluated based on limitation of flexion under DC 5260.  38 
C.F.R. § 4.71a.  To warrant a rating higher than 10 percent, the 
medical evidence must show flexion limited to 30 degrees or less.  
Here, at worst, flexion of the left knee has been limited to 120 
degrees, which is consistent with a noncompensable rating under 
DC 5260.  

The Board points out that at no point pertinent to the current 
claim has there  been  evidence of limitation of extension of the 
left knee.  Hence, the extension measurements are also consistent 
with no more than a 0 percent (noncompensable) rating under DC 
5261.

The record reflects that the Veteran has had increased pain and 
flare-ups among the difficulties with his left knee.  The Board 
observes that, given the Veteran's painful-albeit, 
noncompensable-left knee motion, and other symptoms, the 10 
percent rating assigned appears to be consistent with DeLuca, 38 
C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the 
rating schedule to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint).  See also 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  However, the medical 
evidence reflects that no higher rating is assignable, even when 
functional loss due to pain, weakness and other factors is 
considered.

The Board has also considered whether any other diagnostic code 
provides a basis for higher rating, but finds none.  In the 
absence of any ankylosis or other deformity, evaluation of the 
knees under any other diagnostic code for evaluating pertaining 
to musculoskeletal disability of the lower extremities-DC 5256, 
5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 
4.71a.  Moreover, the disability is not shown to involve any 
other factor(s) that would warrant evaluation of the disability 
under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that the claim for 
a rating higher than 20 percent for left knee instability must be 
denied, but that the record supports a separate, 10 percent, but 
no higher rating for degenerative changes of the left knee is 
warranted from May 19, 2004.  In reaching the decision to award a 
10 percent rating from May 19, 2004, the Board has favorably 
applied the benefit-of-the doubt doctrine.  In reaching each 
decision to deny a higher rating, the Board finds that the 
preponderance of the evidence is against assignment of a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a sinus disability is denied.

A rating higher than 20 percent for left patellar malalignment 
with patellofemoral syndrome is denied.

A 10 percent, but no higher, rating for degenerative changes of 
the left knee, is granted from May 19, 2004, subject to the legal 
authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


